FINAL REJECTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, in re claim 1, the claim preamble does not include the term “comprising” for instance, however, the claim is interpreted in that, the ignition control apparatus comprises at least one vehicle unit which is installed within a vehicle.
Claim Objections
Claims 1 and 3-12 are objected to because of the following informalities: claim 1 does not include in the preamble the term “comprising” for example.  Claim 1 should be amended to state “An ignition control apparatus to control ignition of a vehicle equipped with a vehicle unit, comprising:”.  Appropriate correction is required.
Dependent claims are objected due to their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 13, 16, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETRIK (US 20070168125 A1) in view of LIVINGSTON et al. (US 20170346942 A1).
Re claim 1. PETRIK discloses (abstract) an ignition control apparatus (engine management system (ignition control apparatus) operates along with monitoring unit in FIG.1 [0020]) to control ignition of a vehicle equipped with a vehicle unit [0018],
wherein the vehicle unit is capable of recording, digitally collecting, and storing vehicle data and activities of a user during operation of the vehicle [0018], the vehicle unit comprising a display 6/7 [0069] and at least one card slot [0025] adapted to receive a user data device as a card (FIG.1 – smart card) including stored user data (claim 73) associated with the user,
[0018] The monitoring unit is supplied with an upgradeable software program which, enables and disables engine ignition on the insertion and the removal of a valid driver card; provides a SATELITE/GPRS/GSM remote central and a BLUETOOTH local engine disable function; provides GPS based cruise control and an automatic speed limiter function; stores previous 2 minutes of data logged by engine management system; controls every function of the unit; correlates each vehicle and driver related operational parameter and records the results in its` memory as well as on the smart card.

wherein the ignition control apparatus [0020] is adapted to be connected to the vehicle unit and to an ignition circuit of the vehicle (i.e. engine management system – which could be connected to ignition/starter devices commonly used for vehicle engine control (starter, alternator, battery, and combinations thereof) must be adapted for connection with unit in FIG.1 for proper operation), 
wherein the ignition control apparatus activates and deactivates the ignition circuit [0018, 0020, 0039] and includes a microprocessor arranged to read data signals from the vehicle unit and to control activating and deactivating the ignition circuit (i.e. implicitly an engine management system is connected to in vehicle monitoring unit by way of some type of processor arranged to communicate with data signals to control ignition), 
wherein the ignition control apparatus is arranged to receive a data signal from the vehicle unit including information about activities being detected by the vehicle unit [0020] and indicating whether the user data device is inserted into the port card slot [0018, 0025],
wherein the ignition control apparatus is arranged to activate the ignition circuit to allow ignition of the vehicle if the data signal indicates that the user data device is inserted into the card slot [0018, 0025] and to deactivate the ignition circuit to prevent ignition of the vehicle if the data signal indicates that the user data device is not inserted into the card slot [0018] (claim 74).
However, PETRIK fails to explicitly disclose:
	wherein the ignition control apparatus includes a microprocessor arranged to read data signals from the vehicle unit and to control activating and deactivating the ignition circuit, and
wherein if the data signal indicates that the user data device is not inserted into the card slot, the ignition control apparatus is further arranged to receive an override signal and to activate the ignition circuit to allow ignition of the vehicle in response to receiving the override signal.
	LIVINGSTON teaches (abstract) an ignition control apparatus (FIG.1 - anti-distracted driver system 80 [0018] including an interrupt device 100 and a client device detector 150) including wherein the ignition control apparatus [0018] includes a microprocessor 102 arranged to read data signals from the vehicle unit (i.e. by way of client device detector 150) and to control activating and deactivating the ignition circuit (i.e. by way of system arranged in FIG.1) and wherein if the data signal indicates that the user data device is not inserted into the card slot, the ignition control apparatus is further arranged to receive an override signal [0030, 0062-0064] and to activate the ignition circuit to allow ignition of the vehicle in response to receiving the override signal [0062].
[0062] Referring again to FIG. 1, the override control 170 may comprise a user control which permits a person to override the anti-distracted driver system 80 rom preventing the engine from being started. That is, up on successful activation of the override control 170, the engine can be started without regard to whether a client device 160 is detected by the client device detector 150, 300 or whether the client device ID from a detected client device matches a valid client device ID stored in the storage device of the client device detector or the interrupt device. Overriding the prohibition by the anti-distracted driver system 80 from permitting the engine to start may be useful in a variety of situations such as to have the vehicle parked by a valet driver, to have the vehicle maintained at a service facility, loaning the vehicle to another person, etc.

[0063] In some implementations, the override control 170 includes a keypad which may be mounted on the inside or outside of the vehicle. For example, the override control 170 may be placed near the client device detector 150, 300. To successfully activate the override control 170, a person must enter a valid override code into the keypad. In other embodiments, the override control 170 may comprise a key lock, a biometric sensor (e.g., fingerprint, retinal scan, etc.) or any other type of user control. The override control 170 may be coupled to processor 102 of the interrupt device 100 as shown in the example of FIG. 1 or to processor 302 of the client device detector 300 as shown in the example of FIG. 6.

[0064] Once the override control 170 is successfully activated, the processor 102 may temporarily engage relay 114 to permit the engine to be started at will. The relay 114 may be engaged for a predetermined period of time such as 1 hour, 2 hours, a day, etc. In other embodiments, the relay 114 may be engaged until the override control 170 is again successfully activated. A visual indicator may be provided on or near the override control 170 to provide a visual feedback that the override state has been activated.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding the overriding system as taught by LIVINGSTON in order to provide a means to override the ignition control system as needed by a user/driver when an exact card ID is not available (i.e. valet driver, vehicle servicer, vehicle borrower, etc.).
Re claim 4. PETRIK discloses [0014, 0016, 0046] the ignition control apparatus according to claim 1.
However, PETRIK fails to explicitly disclose:
wherein the activating and deactivating the ignition circuit comprises an electronic switch.
LIVINGSTON teaches (abstract [0014]) the ignition control apparatus including activating and deactivating the ignition circuit comprises an electronic switch (interrupt device may include a relay connected between the starter control (e.g., ignition switch) and the starter solenoid of the vehicle's starter motor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using an electronic switch as taught by LIVINGSTON in order to provide a means to override the ignition control system as needed by a user/driver when an exact card ID is not available (i.e. valet driver, vehicle servicer, vehicle borrower, etc.).
Re claim 5. PETRIK discloses the ignition control apparatus according to claim 4.
However, PETRIK fails to explicitly disclose:
wherein the electronic switch comprises one or more of a relay, a transmission gate, an analogue switch, and a MOSFET transistor.
LIVINGSTON teaches wherein the electronic switch comprises one or more of a relay [0014].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a relay for the electronic switch as taught by LIVINGSTON in order to provide a means to override the ignition control system as needed by a user/driver when an exact card ID is not available (i.e. valet driver, vehicle servicer, vehicle borrower, etc.).
Re claim 6. PETRIK discloses the ignition control apparatus according to claim 4. 
However, PETRIK fails to explicitly disclose:
wherein the activating and deactivating the ignition circuit comprises generating and sending an activation signal to a control unit of the ignition circuit to allow ignition of the vehicle.
LIVINGSTON teaches [0014] wherein the activating and deactivating the ignition circuit comprises generating and sending an activation signal (i.e. activation signals must be communicated between interrupt device, relay, starter control and starter motor for the purpose of proper control) to a control unit of the ignition circuit to allow ignition of the vehicle (interrupt device may include a relay connected between the starter control (e.g., ignition switch) and the starter solenoid of the vehicle's starter motor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using activation signals of a control unit as taught by LIVINGSTON in order to provide a means to override the ignition control system as needed by a user/driver when an exact card ID is not available (i.e. valet driver, vehicle servicer, vehicle borrower, etc.).
Re claim 8. PETRIK discloses the ignition control apparatus according to claim 1.
However, PETRIK fails to explicitly disclose:
communicate with an external server comprising a database containing data relating to authorised user data devices, wherein the ignition control apparatus is arranged to verify whether the user data device inserted into the card slot of the vehicle unit is authorised and to activate the ignition circuit to allow ignition of the vehicle only if an authorised user data device is inserted into the card slot of the vehicle unit.
LIVINGSTON teaches in a similar field of invention communicate [0015, 0030, 0036, 0038] with an external server comprising a database containing data relating to authorised user data devices (i.e. client device data includes unique identifiers such as IMEI, MEID, IP, device serial number), wherein the ignition control apparatus is arranged to verify whether the user data device inserted into the card slot of the vehicle unit is authorised (unique identifiers provided by the account administrator are associated with client devices that the administrator has authorized to be used to start a particular vehicle (also identified by the administrator) and to activate the ignition circuit to allow ignition of the vehicle only if an authorised user data device is inserted into the card slot of the vehicle unit (as discussed above for claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a server as taught by LIVINGSTON in order to provide a means to obtain relevant data used to determine ability to operate vehicle ignition.
Re claim 13. PETRIK as modified by LIVINGSTON (as applied for claim 1 – given the similarities between the claims) discloses a method performed by a vehicle ignition control system for controlling ignition of a vehicle equipped with a vehicle unit, the method comprising the steps:
receiving a data signal from the vehicle unit comprising information about the activities being detected by the vehicle unit and indicating whether the user data device is inserted into a card slot included in the vehicle unit and adapted to receive a user data device;
if the data signal indicates that the user data device is inserted into the card slot of the vehicle unit, activating an ignition circuit of the vehicle to allow ignition of the vehicle; or
if the data signal indicates that the user data device is not inserted into the card slot of the vehicle unit, deactivating an ignition circuit of the vehicle to prevent ignition of the vehicle,
wherein the method further comprises the step:
if the data signal indicates that the user data device is not inserted into the card slot of the vehicle unit, in response to receiving an override signal, activating an ignition circuit of the vehicle to allow ignition of the vehicle, and
the vehicle unit is capable of recording, digitally collecting, and storing vehicle data and activities of a user during operation of the vehicle, the vehicle unit further including a display.
Re claim 16. PETRIK as modified by LIVINGSTON discloses (as for claim 8) the method according to claim 13, further comprising the steps:
communicating with an external server containing data relating to authorised user data devices; 
if the data signal indicates that the user data device is inserted into the card slot of the vehicle unit, verifying whether the inserted user data is authorised; and 
activating the ignition circuit to allow ignition of the vehicle only if the inserted user data device is verified to be authorised.  
Re claim 19. PETRIK as modified by LIVINGSTON (as applied for claim 1 – given the similarities between the claims) discloses a vehicle ignition control system to control ignition of a vehicle equipped with a vehicle unit, the system being arranged to: 
receive a data signal from the vehicle unit comprising information about activities being detected by the vehicle unit and indicating whether a user data device is inserted into a card slot included in the vehicle unit and adapted to receive the user data device as a card including stored user data relating to activities of a user during operation of the vehicle by a communication unit; 
if the data signal indicates that the user data device is inserted into the card slot of the vehicle unit, activate an ignition circuit of the vehicle to allow ignition of the vehicle via an electronic switch; or 
if the data signal indicates that the user data device is not inserted into the card slot of the vehicle unit, deactivate an ignition circuit of the vehicle to prevent ignition of the vehicle by the electronic switch, 
wherein the system is further arranged to: 
if the data signal indicates that the user data device is not inserted into the card slot of the vehicle unit, receive an override signal, and in response to activate an ignition circuit of the vehicle to allow ignition of the vehicle by the electronic switch, and 
wherein the vehicle unit is capable of recording, digitally collecting, and storing vehicle data and further includes a display.  
Re claim 22. PETRIK as modified by LIVINGSTON discloses (as for claim 8) the system according to claim 19, further arranged to: 
communicate with an external server comprising a database containing data relating to authorised user data devices by a communication unit; 
if the data signal indicates that the user data device is inserted into the card slot of the vehicle unit, verify whether the user inserted data device is authorised by a processing unit; and 
activate the ignition circuit to allow ignition of the vehicle by the electronic switch only if the inserted user data device is verified to be authorised.  
Claims 3, 7, 9, 14, 17, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETRIK (US 20070168125 A1) in view of LIVINGSTON et al. (US 20170346942 A1) further in view of GOTFRIED et al. (US 20040233046 A1).
Re claim 3. PETRIK as modified by LIVINGSTON discloses the ignition control apparatus according to claim 1.
However, PETRIK as modified by LIVINGSTON fails to explicitly disclose:
wherein the data signal is transmitted and received in serial communication over a vehicle bus network, including a Controller Area Network (CAN) bus or a Local Interconnect Network (LIN) bus, and/or a wireless network connection, including Bluetooth®, and wherein the data signal comprises serial data.
GOTFRIED teaches [0012] in a similar field of invention, data signals being communicated by way of a wireless network connection, wherein the data signal could include any data such as serial data.
[0012] In another arrangement, the system can further include at least one of a monitoring station and a portable unit, and the vehicle can further include a vehicle transceiver. As an example, the portable unit can be a law enforcement mobile unit. The vehicle transceiver can transmit the navigational data to at least one of the monitoring station and the portable unit. Also, the vehicle transceiver can transmits at least a portion of the information associated with the user of the electronic access card to at least one of the monitoring station and the portable unit. For example, the vehicle transceiver can transmit the navigational data and at least a portion of the associated information to at least one of the monitoring station and the portable unit using at least one communications satellite or, alternatively, a wireless communications network. In another aspect of the invention, the vehicle transceiver can transmit the navigational data and at least a portion of the associated information to at least one of the monitoring station and the portable unit in accordance with a predetermined interval.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a wireless network connection to communicate any data signals as needed as taught by GOTFRIED in order to provide a viable way for data signals to be transmitted for the purpose of controlling vehicle ignition.
Re claim 7. PETRIK as modified by LIVINGSTON discloses the ignition control apparatus according to claim 1.
However, PETRIK as modified by LIVINGSTON fails to explicitly disclose:
wherein the override signal is in the data signal from the vehicle unit to the ignition control apparatus and comprises a sequence of activities initiated by the user and being detected by the vehicle unit.
GOTFRIED teaches [0073] the ignition control apparatus according to claim 1, wherein the override signal [0039] is comprised in the data signal from the vehicle unit to the ignition control apparatus and comprises a sequence of activities (i.e. sequence of data input or sequence of activities performed by user with card 100 – inserting card, entering data, etc.) being detected by the vehicle unit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the override signal in the data signal and a sequence of activities as taught by GOTFRIED in order to provide a function of using user interaction to determine proper operation.
Re claim 9. PETRIK as modified by LIVINGSTON discloses the ignition control apparatus according to claim 8.
However, PETRIK as modified by LIVINGSTON fails to explicitly disclose:
wherein the data relating to authorised user data devices comprises an identifier and one or more of a time interval, route details, a list of locations, and type of vehicle associated with the user data device, wherein the verification of the user data device inserted into the card slot of the vehicle unit comprises comparing the data associated with the inserted user data device obtained from the external database and corresponding data obtained from the vehicle unit.
GOTFRIED teaches [0059] in a similar field of invention, wherein the data relating to authorised user data devices (i.e. user related data) comprises an identifier and one or more of a time interval, route details, a list of locations, and type of vehicle associated with the user data device, wherein the verification of the user data device inserted into the card slot of the vehicle unit comprises comparing the data associated with the inserted user data device obtained from the external database and corresponding data obtained from the vehicle unit.
[0059] Any data received by the transceiver 417 of the monitoring station 416 can be displayed on the computer 419. Accordingly, operators at the monitoring station 416 can have access to the whereabouts of a particular vehicle 300 and any relevant information associated with the user of the card 100 that is stored on the card 100. For example, the name, address, age, driver license number, license plate number, driving history, criminal history, vehicle registration and insurance coverage of the user in addition to the location of the vehicle 300 can be displayed on the computer 419 of the monitoring station 416. One or more digital photographs of the user may also be displayed on the computer 419. It is understood, however, that other suitable types of information can be stored on the card 100 and eventually displayed on the computer 419.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using various user related data such as type of vehicle associated with user data device as taught by GOTFRIED in order to provide a means to determine if the proper type of vehicle is being operated.
Re claim 14. PETRIK as modified by LIVINGSTON and GOTFRIED discloses (as for claim 7) the method according to claim 13, wherein the override signal is included in the data signal received from the vehicle unit and includes a predetermined sequence of activities initiated by the user and detected by the vehicle unit.
Re claim 17. PETRIK as modified by LIVINGSTON and GOTFRIED discloses (as for claim 9) the method according to claim 16, wherein the data relating to authorised user data devices comprises an identifier and one or more of a time interval, route details, a list of locations, and type of vehicle associated with the user data device, and wherein the step of verification of the inserted user data device comprises comparing data received from the external server associated with the inserted user data device and corresponding data contained in the data signal obtained from the vehicle unit.
Re claim 20. PETRIK as modified by LIVINGSTON and GOTFRIED discloses (as applied for claim 7) the system according to claim 19, wherein the override signal is included in the data signal received from the vehicle unit and includes a predetermined sequence of activities detected by the vehicle unit.  
Re claim 23. PETRIK as modified by LIVINGSTON and GOTFRIED discloses (as applied for claim 9) The system according to claim 22, wherein data relating to authorised user data devices comprises an identifier and one or more of a time interval, route details, a list of locations, and a type of vehicle associated with the user data device, and wherein verification of the inserted user data device comprises comparing data obtained from the external database associated with the inserted user data device and corresponding data contained in the data signal obtained from the vehicle unit by the processing unit.  
Claims 10, 12, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETRIK (US 20070168125 A1) in view of LIVINGSTON et al. (US 20170346942 A1) further in view of TAMANE et al. (US 20180347532 A1).
Re claim 10. PETRIK as modified by LIVINGSTON discloses the ignition control apparatus according to claim 1.
However, PETRIK as modified by LIVINGSTON fails to explicitly disclose:
wherein the ignition control apparatus further comprises circuitry to communicate with an external server, and wherein the override signal is received from the external server.
TAMANE teaches (abstract) in a similar field of invention, including a remote startup system communicating with a server and performance of remote startup functions, wherein the ignition control apparatus further comprises circuitry to communicate with an external server (FIG.1), and wherein the override signal is received from the external server. [0060]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using an external server to remotely operation ignition of the vehicle engine as taught by TAMANE in order to provide a means to remotely override the ignition system, such as when an emergency exists for remotely operating the vehicle.
Re claim 12. PETRIK as modified by LIVINGSTON and TAMANE (as for claim 10) discloses the ignition control apparatus according to claim 1, wherein the ignition control apparatus is arranged to communicate with an external device, and wherein the ignition control apparatus is arranged to activate the ignition circuit to allow ignition of the vehicle in response to receiving an override signal from the external device.
Re claim 15. PETRIK as modified by LIVINGSTON and TAMANE (as for claim 10) discloses the method according to claim 13, wherein the override signal is received from an external device or external server.
Re claim 21. PETRIK as modified by LIVINGSTON and TAMANE (as for claim 10) discloses the system according to claim 19, wherein the override signal is received from an external device or external server by a communication unit.
Claims 11, 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETRIK (US 20070168125 A1) in view of LIVINGSTON et al. (US 20170346942 A1) further in view of GOTFRIED et al. (US 20040233046 A1) and JONES (US 5479156 A).
Re claim 11. PETRIK as modified by LIVINGSTON discloses the ignition control apparatus according to claim 8.
However, PETRIK as modified by LIVINGSTON fails to explicitly disclose:
wherein the override signal received from the external server defines a predetermined sequence of activities to be detected by the vehicle unit.


GOTFRIED teaches wherein the override signal received from the external server defines a predetermined sequence of activities (i.e. various sequence of activities such as performed by user can be detected – including biometric input, card insertion, etc.) to be detected by the vehicle unit (as indicated above for claim 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the override signal in the data signal and a sequence of activities as taught by GOTFRIED in order to provide a function of using user interaction to determine proper operation.
However, PETRIK as modified by LIVINGSTON and GOTFRIED fails to explicitly disclose:
wherein the ignition control apparatus is configured to verify that the sequence of activities detected by the vehicle unit corresponds to the predetermined sequence of activities to be detected by the vehicle unit defined by the override signal before activating the ignition circuit to allow ignition of the vehicle.
JONES teaches (claims 3 and 12) in a similar field of invention, vehicle security system for ignition functions, wherein an override signal is used to override security system functions by way of a predetermined sequence of operations of vehicle ignition switch.
Claim 3. The system of claim 1 wherein said controller is programmed to respond to a predetermined sequence of operation of the vehicle ignition switch to override the security system function when said controller has been taught to respond to a code from said second transmitter.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a predetermined sequence functions as taught by JONES in order to obtain a function which uses predetermined sequence of activities which determines the functions of ignitions during different situations where overriding is necessary.
Re claim 18. PETRIK as modified by LIVINGSTON, GOTFRIED and JONES discloses (as for claim 11) the method according to claim 16, further comprising the steps: 
transmitting an unlocking signal defining a sequence of activities to be detected by the vehicle unit from the external server to an external device associated with the inserted user data device; 
displaying the sequence of activities to be detected by the vehicle unit on the external device; and 
activating the ignition circuit to allow ignition of the vehicle only if the sequence of activities defined by the transmitted unlocking signal is detected by the vehicle unit.  
Re claim 24. PETRIK as modified by LIVINGSTON, GOTFRIED and JONES discloses (as for claim 11) the system according to claim 22, further arranged to: 
transmit an unlocking signal defining a sequence of activities to be detected by the vehicle unit from the external server to an external device associated with the inserted user data device by the communication unit; 
display the sequence of activities to be detected by the vehicle unit on the external device; and 
activate the ignition circuit to allow ignition of the vehicle by the electronic switch only if the sequence of activities defined by the transmitted unlocking signal is detected by the vehicle unit.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        5/23/2022